871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Daniel NELSON, et al.v.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRONWORKERS, Appellant.
No. 88-7138.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1989.

Before MIKVA, SILBERMAN and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  Largely for the reasons set forth in the district court's opinions, Daniel Nelson, et al. v. International Association of Bridge, Structural and Ornamental Ironworkers, No. 87-0874 (D.D.C. Mar. 4, 1988), and Daniel Nelson, et al. v. International Association of Bridge, Structural and Ornamental Ironworkers, No. 87-0874 (D.D.C. April 26, 1988), it is


2
ORDERED and ADJUDGED that the order of the district court, filed April 26, 1988, awarding attorney's fees and costs to plaintiffs/appellees be affirmed.  It is


3
FURTHER ORDERED, by the court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).